Citation Nr: 1545764	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-01 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for internal hemorrhoids.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1982 to December 1982 and from February 2003 to August 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

The Veteran's internal hemorrhoids have been manifested by mild to moderate symptoms throughout the period on appeal.


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Rating for Internal Hemorrhoids

The Veteran contends that a compensable rating is warranted for his service-connected internal hemorrhoids (currently zero percent, effective July 30, 2009).  On his VA substantive appeal, for example, he indicated that he underwent treatment at a VA facility for the hemorrhoid disability.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under Diagnostic Code 7336, mild or moderate external or internal hemorrhoids warrant a noncompensable (zero percent) rating.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent rating.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, warrant a 20 percent rating, which is the maximum schedular rating for hemorrhoids.

After a full review of the record, and as discussed below, the Board concludes that an initial compensable rating for internal hemorrhoids is not warranted.  

On VA examination in August 2009, the Veteran endorsed a history of hemorrhoids with occasional bleeding.  On physical examination, the examiner found an internal hemorrhoid that was one-half centimeter in size.  There was no evidence of prolapse, thrombosis, or bleeding.  Furthermore, there were no fissures, anorectal fistula, anal or rectal stricture, or rectal prolapse present.  The examiner did not find any sphincter impairment or evidence of excessive redundant tissue.  The examiner did not find that this disability affected the Veteran's occupational or usual daily activities.

VA treatment records from October 2012 revealed complaints of pain and some occasional blood spots, but no evidence of persistent bleeding and with secondary anemia, or with fissures; or large or thrombotic hemorrhoids that are irreducible.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for this disability.  Other than statements that he receives medical treatment for the condition, he has not elaborated how symptoms affect him.  In short, the disability does not meet the DC 7336 criteria for a 10 percent rating because it has not been shown to have large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  Additionally, there is no evidence of persistent bleeding and with secondary anemia or with fissures to support a 20 percent rating.

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected internal hemorrhoids disability is primarily manifested by mild to moderate symptoms.  The Veteran does not contend and the evidence does not suggest that the disability manifest by large or thrombotic, irreducible hemorrhoids with frequent recurrences.  In fact, medical providers have consistently characterized the Veteran's hemorrhoids as small or not present.  There is no medical or lay evidence of symptoms that would not result in the pyramiding of other hemorrhoids-related Diagnostic Codes.  The Veteran's symptoms are clearly accounted for in the noncompensable rating pursuant to DC 7336.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's internal hemorrhoids disability made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected internal hemorrhoids.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of symptom severity; thus, the demonstrated manifestations specifically associated with his service-connected internal hemorrhoids - namely mild to moderate symptoms - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's internal hemorrhoids, and referral for consideration of an extra-schedular evaluation is not warranted.

Based on the foregoing, the Board concludes that the Veteran's internal hemorrhoids have been no more than zero percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in August 2009.  During the examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  

Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial compensable rating for internal hemorrhoids is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


